Citation Nr: 0637110	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-43 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  

3.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had service in the Special Philippine Scouts from 
June 1946 to April 1949.  He died in October 1983.  The 
appellant is the deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
above claims.  


FINDINGS OF FACT

1.  The veteran died in October 1983, at the age of 58.  
According to the death certificate, the cause of his death 
was cardiac arrest, due to diabetes mellitus.

2.  The veteran had service in the New Philippine Scouts from 
June 1946 to April 1949.

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's cause of death is not related to his 
service.

5.  The appellant did not file her claim for accrued benefits 
within one year of the date of the veteran's death; there was 
no claim for benefits pending at the time of the veteran's 
death; no periodic monetary benefits were due and payable at 
the time of the veteran's death.



CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  There are no accrued benefits payable.  38 U.S.C.A. §§ 
5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2006).

3.  The veteran's military service is not qualifying service 
for VA nonservice-connected death pension benefits.  38 
U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant argues that service connection for the cause of 
the veteran's death is warranted.  She essentially asserts 
that the veteran sustained symptoms of tuberculosis since his 
service that included cough, chest and back pain, and blood-
streaked sputum, and that this condition led to his 
paraplegia, which in turn contributed to the cause of his 
death.  See appellant's substantive appeal, received in 
December 2004.   

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service- 
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran's certificate of death indicates that he died in 
October 1983, at his residence, at the age of 58.  The cause 
of death listed is cardiac arrest, due to diabetes mellitus.  
A portion of the certificate titled "Other significant 
conditions- conditions contributing to the death but not 
related to the disease or conditions causing death" appears 
to list "paraplegia."

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

The Board initially notes that there is no indication in the 
veteran's service personnel records that he was a prisoner-
of-war (POW); accordingly, the presumptive provisions that 
apply for former POWs with certain specified diseases 
(including cardiovascular disease) are not applicable.  

The veteran's service medical records show that in 1947, he 
was treated for amoebic dysentery, and that an 
electrocardiograph (EKG) report noted a left axis deviation, 
and sinus tachycardia.  His separation examination report, 
dated in April 1949, shows that his lungs, chest, heart, and 
endocrine system, were noted to have no significant 
abnormalities (N.S.A.).  A chest X-ray was also noted to show 
no significant abnormalities.  The report notes a history of 
treatment during service for hookworm infection, and amoebic 
dysentery.  

The post-service medical records show that the veteran was 
noted to have been hospitalized for pulmonary tuberculosis 
(PTB) in April 1959.  In 1971, he was treated at a private 
hospital.  The diagnoses were diabetes mellitus, urinary 
tract infection, and parasitism.  Between 1971 and 1981, the 
veteran was also treated on a number of occasions in VA 
hospitals.  The diagnoses included diabetes mellitus, 
diabetic neuropathy, PTB, bronchiectasis, and hypertension.  
Overall, these reports indicate that the veteran primarily 
received treatment for respiratory symptoms, to include 
blood-streaked sputum.  Two reports, dated in 1972 and 1973, 
note a history of PTB dating to 1947.  Three other reports, 
dated in 1973, 1976, and 1981, note a history of PTB dating 
to 1958 or 1959.  A 1981 report also notes a 10-year history 
of diabetes mellitus.  

In this case, the death certificate shows that the cause of 
the veteran's death was cardiac arrest due to diabetes 
mellitus.  The service medical records do not show any 
treatment for diabetes mellitus, or cardiovascular symptoms, 
nor is there any competent evidence to show that diabetes 
mellitus, cardiovascular-renal disease, or hypertension, was 
manifest to a compensable degree within one year of 
separation from service.  In this regard, although the 
veteran was noted to have some irregularities on an EKG 
during service in 1947, there is no indication that he was 
ever found to have a diagnosed condition.  He received no 
further treatment during service for cardiovascular symptoms, 
and upon separation from service his heart was clinically 
evaluated to have no significant abnormalities.  The veteran 
was not service connected for any disability during his 
lifetime.  The earliest evidence of a diabetes mellitus is 
found in a 1971 VA hospital report.  The earliest evidence of 
hypertension is found in a 1981 VA hospital report.  In 
summary, the earliest evidence of a cardiovascular condition, 
or diabetes mellitus, is dated in 1971.  This is 
approximately 24 years after separation from service.  This 
lengthy period without treatment is evidence that there was 
not a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence 
showing that the veteran's cause of death was related to his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  


II.  Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death. 38 C.F.R. § 3.1000(c).

In this case, at the time of the veteran's death in 1983, 
service connection was not in effect for any disabilities.  
In Part I of this decision, the Board has denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In August 2003, the appellant filed a claim for accrued 
benefits.  Her claim was therefore not filed within one year 
of the date of the veteran's death.  See 38 U.S.C.A. 
§ 5121(c).  In addition, the evidence does not show that the 
veteran had periodic monetary benefits at the time of his 
death which were due and unpaid.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Furthermore, the veteran did not have 
a claim pending at the time of his death.  In this regard, in 
1971, the RO denied a claim for service connection for 
urinary tract infection, parasitism, and diabetes mellitus.  
An attempt to reopen this claim was denied in 1973, with no 
evidence of any other claims being filed by the veteran.  As 
the appellant did not file her claim within one year of the 
date of the veteran's death, as veteran had no periodic 
monetary benefits at the time of his death which were due and 
unpaid, and as the veteran did not have a claim pending at 
time of death, the appellant has no claim upon which to 
derive her application for accrued benefits.  See Jones; 
Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 102 
F.3d 1236, 1300 (Fed. Cir. 1996); cert. denied 117 S.Ct. 2478 
(1997).  Based on the foregoing, there are no accrued 
benefits, and the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


III.  Nonservice-connected death pension

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2006).

In this case, the veteran's discharge shows that he had 
service in the New Philippine Scouts from June 1946 to April 
1949.  See veteran's discharge (Form WD 53).  There is no 
evidence of any other service.  The law specifically excludes 
such service for purposes of entitlement to death pension 
benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  The appellant has not contested that the veteran 
had any service other than that shown by the veteran's 
discharge.  Because the Board has concluded that there is no 
disagreement with respect to the veteran's service, the VCAA 
is not for application and no further development is 
warranted, as noted above.  Consequently, the Board finds 
that there is no legal basis on which the appellant's claim 
can be based. As the law and not the evidence is dispositive 
on this issue, it must be denied because of lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  


IV.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

With regard to the claim for service connection for the cause 
of the veteran's death, in a letter, dated in September 2003, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete her claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter contained a specific request for 
the appellant to provide additional evidence in support of 
her claim.  She was asked to identify all relevant evidence 
that she desired VA to attempt to obtain.  

With respect to the timing of the notice, the September 2003 
VCAA letter was sent prior to the RO's January 2004 rating 
decision that is the subject of this appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the VCAA letter did not provide the appellant with 
notice of the potential disability rating, or laws regarding 
an effective date, for any grant of service connection.  
However, as the service connection claim has been denied, as 
discussed above, no effective date will be assigned; and any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  With regard to the claim for 
service connection for the cause of the veteran's death, 
although an etiological opinion has not been obtained, the 
Board finds that the evidence, discussed supra, which 
indicates that the veteran did not receive treatment for the 
condition named as the cause of death in the death 
certificate during service, and that the claims file does not 
contain competent evidence showing that there is nexus 
between the veteran's death and his service, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2006); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

With respect to the death pension and accrued benefits 
claims, the Board notes that Congress, in enacting the VCAA, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonably possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  The 
service department has certified that the veteran had service 
in the New Philippine Scouts from June 1946 to April 1949.  
The Board has also determined that the appellant did not file 
her claim for accrued benefits within one year of the 
veteran's death, that the veteran had no claims pending 
during his life time, and that he was not service connected 
for any disability.  The appellant does not contend 
otherwise.  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during 
a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a Federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claims, the VCAA is not applicable.  









ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits are denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


